Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (US Pub. No: 2011/0093583 A1) in view of Maeckel et al. (US Pub. No: 2012/0023506 A1) and further in view of Peterson (US Pub. No: 2012/0276847 A1).
	Regarding claim 1, Piemonte et al. teach a method (see Abstract and Fig.1), comprising: determining a transport will lose a data network connection at a target time based on a route plan associated with a future location of the transport at the target time (see Fig.1, para [0007] wherein when detecting the change in status of the network connection, the system/transport detecting at least one of: (1) a disconnection from or the network connection and (2) a change in a signal strength of the network connection, is mentioned & see para [0037] wherein the service subsystem of system/transport including one or more sensing systems, each coupled to one or more sensors/GPS for sensing external and/or internal conditions for tracking a current, past, or projected future state for system 100, is mentioned and also see paragraphs [0004] & [0073]); determining an estimated amount of network down time until the transport regains the data network connection once the data network connection is lost (see Fig.4 & para [0074] wherein service subsystem 108 of system providing information for a predetermined time period around the time when the electrical connection is lost, is mentioned and providing information for a short time before the loss of power until a short time after the loss of power, for example, 1-2 seconds before the loss of power to 1-2 seconds after the loss of power of, is mentioned and also see para [0047]); responsive to determining the data network connection will be lost and the estimated amount of network down time, invoking an off-network transport mode prior to the target time (see para [0048] wherein the networking subsystem 106 of system detecting when a change occurs in a status of an associated network connection and sending an event notification or signal to one or more of the other subsystems to indicate the change, for example, when a network connection  gets terminated, or lost, networking subsystem 106 signaling one or more of the other subsystems accordingly, is mentioned and also see para [0049]); responsive to invoking the off-network transport mode, recording one or more data segments of a data service currently used in the transport (see para [0052] wherein upon receiving the signal indicating the status change  (which includes off-network transport mode) of the network connection, one or which involve recording information about a past, current, or predicted future state of system 100 and then using the recorded information to perform the one or more actions, is mentioned).
	Piemonte et al. is silent in teaching the above method comprising wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport.
	However, Maeckel et al. teach a method (see Abstract) comprising wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport (see para [0035] wherein mobile device 200 estimating time when the strength of the wireless signal will fail to satisfy the threshold signal strength for maintaining a connection, is mentioned, also when the estimated time falls below a threshold value, mobile device 200 determining that data states/segments are to be saved, and proceeding to collect and save/record the states/segments and additionally a location-aware mobile device estimating the time based on a current location of the mobile device, a known location of a wireless access point or cellular tower, and a speed of movement of the mobile device & the time when the strength of the wireless signal will fail to satisfy the threshold signal strength being estimated based on an estimate of time the mobile device moves out of a communication range of the wireless access point, is mentioned, all of which clearly includes and is equivalent to having ‘wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport’  and also see para [0038]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Piemonte et al. to have a size of the one or more data segments being estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport, disclosed by Maeckel et al. in order to provide an effective mechanism for a mobile device of efficiently maintaining and saving data upon forced exit by optimally providing a time window and thereby providing a sense of consistency to the user in the wireless communication system.
	Piemonte et al. and Maeckel et al. together yet are silent in teaching the above method comprising initiating the one or more data segments on a computing device at the target time.
	However, Peterson teaches a method (see Abstract) comprising initiating the one or more data segments on a computing device at the target time (see Figures 1 & 2 and see para [0016] wherein each of the vehicles 102-108 including a device 112-118 with Bluetooth capability, is mentioned and see para [0019] wherein a mobile Bluetooth detector 200 of Fig.2 being included as part of the above devices 112-118, is mentioned and see para [0032] wherein the mobile Bluetooth detector transmitting/initiating the data based on a triggering event, is mentioned and also see para [0025]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Piemonte et al. and Maeckel et al.  to include initiating the one or more data segments on a computing 
Regarding claim 8, Piemonte et al. teach a system (see Abstract), comprising: a transport (see Fig.1); and a server (see blocks 102/103 of Fig.1) configured to determine a transport will lose a data network connection at a target time based on a route plan associated with a future location of the transport at the target time (see Fig.1, para [0007] wherein when detecting the change in status of the network connection, the system/transport detecting at least one of: (1) a disconnection from or a reconnection to the network connection and (2) a change in a signal strength of the network connection, is mentioned & see para [0037] wherein the service subsystem of system/transport including one or more sensing systems, each coupled to one or more sensors/GPS for sensing external and/or internal conditions for tracking a current, past, or projected future state for system 100, is mentioned and also see paragraphs [0004] & [0073]); determine an estimated amount of network down time until the transport regains the data network connection once the data network connection is lost (see Fig.4 & para [0074] wherein service subsystem 108 of system providing information for a predetermined time period around the time when the electrical connection is lost, is mentioned and providing information for a short time before the loss of power until a short time after the loss of power, for example, 1-2 seconds before the loss of power to 1-2 seconds after the loss of power of, is mentioned and also see para [0047]); responsive to the determination that the data network connection will be lost and the estimated amount of network down time, invoke an off-network transport when a network connection  gets terminated, or lost, networking subsystem 106 signaling one or more of the other subsystems accordingly, is mentioned and also see para [0049]); responsive to the off-network transport mode being invoked, record one or more data segments of a data service currently used in the transport (see para [0052] wherein upon receiving the signal indicating the status change  (which includes off-network transport mode) of the network connection, one or more of the subsystems performing the one or more actions, i.e. performing the actions  which involve recording information about a past, current, or predicted future state of system 100 and then using the recorded information to perform the one or more actions, is mentioned).
Piemonte et al. is silent in teaching the above system comprising wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport.
	However, Maeckel et al. teach a system (see Abstract & Fig.2) comprising wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport (see para [0035] wherein mobile device 200 estimating time when the strength of the wireless signal will fail to satisfy the threshold signal strength for maintaining a connection, is mentioned, also when the estimated time falls below a threshold value, mobile device 200 determining that data states/segments are to be saved, and proceeding to collect and save/record the states/segments and additionally a location-aware mobile device estimating the time based on a current location of the mobile device, a known location of a wireless access point or cellular tower, and a speed of movement of the mobile device & the time when the strength of the wireless signal will fail to satisfy the threshold signal strength being estimated based on an estimate of time the mobile device moves out of a communication range of the wireless access point, is mentioned, all of which clearly includes and is equivalent to having ‘wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport’  and also see para [0038]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Piemonte et al. to have a size of the one or more data segments being estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport, disclosed by Maeckel et al. in order to provide an effective mechanism for a mobile device of efficiently maintaining and saving data upon forced exit by optimally providing a time window and thereby providing a sense of consistency to the user in the wireless communication system.
Piemonte et al. and Maeckel et al. together yet are silent in teaching the above system comprising initiating the one or more data segments on a computing device at the target time.
wherein the mobile Bluetooth detector transmitting/initiating the data based on a triggering event, is mentioned and also see para [0025]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Piemonte et al. and Maeckel et al. to include initiating the one or more data segments on a computing device at the target time, disclosed by Peterson in order to provide an effective mechanism for efficiently using mobile Bluetooth detectors to obtain vehicle traffic information in the wireless communication system.
Regarding claim 15, Piemonte et al. teach a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor (see Abstract & Fig.1 and para [0030]) to perform: determining a transport will lose a data network connection at a target time based on a route plan associated with a future location of the transport at the target time (see Fig.1, para [0007] wherein when detecting the change in status of the network connection, the system/transport detecting at least one of: (1) a disconnection from or a reconnection to the network connection and (2) a change in a signal strength of the network connection, is mentioned & see para [0037] wherein the service subsystem of system/transport including one or more sensing systems, each coupled to one or more sensors/GPS for tracking a current, past, or projected future state for system 100, is mentioned and also see paragraphs [0004] & [0073]); determining an estimated amount of network down time until the transport regains the data network connection once the data network connection is lost (see Fig.4 & para [0074] wherein service subsystem 108 of system providing information for a predetermined time period around the time when the electrical connection is lost, is mentioned and providing information for a short time before the loss of power until a short time after the loss of power, for example, 1-2 seconds before the loss of power to 1-2 seconds after the loss of power of, is mentioned and also see para [0047]); responsive to determining the data network connection will be lost and the estimated amount of network down time, invoking an off-network transport mode prior to the target time (see para [0048] wherein the networking subsystem 106 of system detecting when a change occurs in a status of an associated network connection and sending an event notification or signal to one or more of the other subsystems to indicate the change, for example, when a network connection  gets terminated, or lost, networking subsystem 106 signaling one or more of the other subsystems accordingly, is mentioned and also see para [0049]); responsive to invoking the off-network transport mode, recording one or more data segments of a data service currently used in the transport (see para [0052] wherein upon receiving the signal indicating the status change  (which includes off-network transport mode) of the network connection, one or more of the subsystems performing the one or more actions, i.e. performing the actions  which involve recording information about a past, current, or predicted future state of system 100 and then using the recorded information to perform the one or more actions, is mentioned).
wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport.
	However, Maeckel et al. teach a system (see Abstract & Fig.2) comprising wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport (see para [0035] wherein mobile device 200 estimating time when the strength of the wireless signal will fail to satisfy the threshold signal strength for maintaining a connection, is mentioned, also when the estimated time falls below a threshold value, mobile device 200 determining that data states/segments are to be saved, and proceeding to collect and save/record the states/segments and additionally a location-aware mobile device estimating the time based on a current location of the mobile device, a known location of a wireless access point or cellular tower, and a speed of movement of the mobile device & the time when the strength of the wireless signal will fail to satisfy the threshold signal strength being estimated based on an estimate of time the mobile device moves out of a communication range of the wireless access point, is mentioned, all of which clearly includes and is equivalent to having ‘wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport’  and also see para [0038]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above medium of a size of the one or more data segments being estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport, disclosed by Maeckel et al. in order to provide an effective mechanism for a mobile device of efficiently maintaining and saving data upon forced exit by optimally providing a time window and thereby providing a sense of consistency to the user in the wireless communication system.
	Piemonte et al. and Maeckel et al. together yet are silent in teaching the above non-transitory computer readable storage medium comprising initiating the one or more data segments on a computing device at the target time.
However, Peterson teaches a system (see Abstract) comprising initiating the one or more data segments on a computing device at the target time (see Figures 1 & 2 and see para [0016] wherein each of the vehicles 102-108 including a device 112-118 with Bluetooth capability, is mentioned and see para [0019] wherein a mobile Bluetooth detector 200 of Fig.2 being included as part of the above devices 112-118, is mentioned and see para [0032] wherein the mobile Bluetooth detector transmitting/initiating the data based on a triggering event, is mentioned and also see para [0025]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above medium of Piemonte et al. and Maeckel et al. to include initiating the one or more data segments on a computing device at the target time, disclosed by Peterson in order to provide an effective mechanism for efficiently using mobile Bluetooth detectors to obtain vehicle traffic information in the wireless communication system.
Regarding claims 2, 9 and 16, Piemonte et al., Maeckel et al. and Peterson all together teach the method/system/medium of claims 1/8/15 respectively.
Piemonte et al. further teach the method/system/medium of claims 1/8/15, comprising/wherein the server is further configured to/wherein the processor is further configured to perform: determining a period of time between a current time and the target time and when the period of time is below a threshold period of time, initiating the recording of the one or more data segments (see para [0017] wherein the system being configured to wait a predetermined time (which can include the period of time being below a threshold period of time) for performing at least one of the one or more actions, is mentioned and also see para [0084]).
	Regarding claims 3, 10 and 17, Piemonte et al. further teach the method/system/medium of claims 2/9/16, comprising/wherein the server is further configured to/wherein the processor is further configured to perform: determining the threshold period of time based on a type of data associated with the one or more data segments and an amount of data required to occupy the estimated amount of time until the transport regains the data network connection (see para [0084] wherein the system 100 detecting the disconnect event from the home wireless network then and performing a check for a connection to the work wireless network minutes later, is mentioned and  If a connection to the work network is not made by the time the check occurs, system 100 performing/determining actions such as enabling a predetermined locking sequence (e.g., setting a predetermined password) and securing sensitive data (which can include the threshold period of time based on a type of data), is mentioned); and determining the amount of data of the one or more data segments based on a type 
Regarding claims 4, 11 and 18, Piemonte et al., Maeckel et al. and Peterson all together teach the method/system/medium of claims 1/8/15 respectively.
Piemonte et al. further teach the method/system/medium of claims 1/8/15, comprising/wherein the server is further configured to/wherein the processor is further configured to perform: determining a current map position and a future map position of the transport based on the route plan (see para [0067] wherein the processing subsystem 102 of system 100 sending a request to service subsystem 108 to provide a location for the portable electronic device, is mentioned and service subsystem 108 capturing/determining a location of the portable electronic device using a GPS system, a position tracking system, or another location sensing mechanism, is mentioned); identifying portions of the map between the current map position and the future map position which are known to have lost data network connections (see para [0066] wherein the portable electronic device determining that the Bluetooth connection has been disconnected or lost, is mentioned and see para [0067] wherein processing subsystem 102 using the recorded location information (of lost network connection) to place a pin on a map using a map application, is mentioned and also see para [0073]); and determining the estimated amount of network down time based on one or more distances associated with the identified portions of the map (see para [0074]).
Regarding claims 5, 12 and 19, Piemonte et al., Maeckel et al. and Peterson all together teach the method/system/medium of claims 1/8/15 respectively.
 or more data segments further comprises recording a first data segment of the data service currently used in the transport and a second data segment comprising content that is contextually related to the first data service (see para [0084] wherein the system performing/recording actions such as enabling a predetermined locking sequence & securing sensitive data/first data segment of the data service, is mentioned and also one or more/second data segment  associated actions being performed, is mentioned), and wherein the second data segment is approximately a same amount of data as the amount of data of the first data segment and wherein when at least one of the first and second data segments have completed, initiating a data service via the data network connection (see paragraphs [0084] and [0094]).
5.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (US Pub. No: 2011/0093583 A1) in view of Maeckel et al. (US Pub. No: 2012/0023506 A1), further in view of Peterson (US Pub. No: 2012/0276847 A1) and further in view of Lehman et al. (US Pub. No: 2013/0204645 A1).
	Regarding claims 6, 13 and 20, Piemonte et al., Maeckel et al. and Peterson all together teach the method/system/non-transitory computer readable storage medium of claims 1, 8 and 15 respectively.
	Piemonte et al., Maeckel et al. and Peterson all together yet are silent in teaching the method/system/non-transitory computer readable storage medium of claims 1, 8 and 15, comprising/wherein the server is further configured to/wherein the processor is further configured to perform: retrieving/retrieve a smart contract from a distributed 
	However, Lehman et al. teach a method/system (see Abstract and Fig.1) comprising retrieving a smart contract from a distributed ledger (see para [0058] wherein mobile users including a retrieval object that may locate and retrieve information requested by a mobile policyholder from insurance server(s) 116 and/or on-line services server(s) 124, is mentioned and also mobile user having various mobile application functions for processing contract information and insurance customer's electronic files, is mentioned); invoking the smart contract when the transport is determined to lose the data network connection at the target time and determining, from the smart contract, the estimated amount of network down time based on the route plan (see para [0037] wherein when network connectivity being restricted by a mobile user or when network connections are lost, the mobile device 106 buffering the data in virtualized storage resources 108, is mentioned & also when an acceptable communication connection is reestablished, data transmission beginning, is mentioned and also see para [0058]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/system/medium of Piemonte et al., Maeckel et al.  and Peterson to include retrieving a smart contract from a distributed ledger, invoking the smart contract when the transport is determined to lose the data network connection at the target time and determining, from the smart contract, the estimated amount of network down time based on the route plan, disclosed .
6.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (US Pub. No: 2011/0093583 A1) in view of Maeckel et al. (US Pub. No: 2012/0023506 A1), further in view of Peterson (US Pub. No: 2012/0276847 A1) and further in view of Erb et al. (US Pub. No: 2020/0186568 A1).
	Regarding claims 7 and 14, Piemonte et al., Maeckel et al. and Peterson all together teach the method/system of claims 1 and 8 respectively.
	Piemonte et al., Maeckel et al. and Peterson all together yet are silent in teaching the method/system of claims 1 and 8, comprising/wherein the server is further configured to: creating/create a blockchain transaction comprising a date associated with the lost data network connection, a time the transport lost access to the data network, a time the transport regained access to the data network, a location of the transport prior to losing access to the data network, a location of the transport after regaining access to the data network and storing/store the blockchain transaction in a distributed ledger.
	However, Erb et al. teach a method/system (see Abstract and Fig.9) comprising creating a blockchain transaction comprising a date associated with the lost data network connection, a time the transport lost access to the data network, a time the transport regained access to the data network, a location of the transport prior to losing access to the data network, a location of the transport after regaining access to the data network (see para [0037] wherein using/creating a blockchain to record transaction connections to the edge network server reconnecting on connection loss (which can include date/time/location of the gain and loss of connections), is mentioned) and storing the blockchain transaction in a distributed ledger (see paragraphs [0208] & [0243]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/system of Piemonte et al., Maeckel et al.  and Peterson to include both creating a blockchain transaction comprising a date associated with the lost data network connection, a time the transport lost access to the data network, a time the transport regained access to the data network, a location of the transport prior to losing access to the data network, a location of the transport after regaining access to the data network and storing the blockchain transaction in a distributed ledger, disclosed by Erb et al. in order to provide an effective mechanism of providing a high performance distributed ledger and transaction computing network fabric over which large numbers of transactions being processed concurrently in a scalable, reliable, secure and efficient manner in the networking system.



Response to Arguments
on 05/06/2021 have been fully considered but they are not persuasive. 
8.	In pages 10-12 of Applicant’s Remarks, regarding independent claim 1, Applicant mainly mentions that the cited references do not teach the limitations of claim 1 i.e. "responsive to invoking the off-network transport mode, recording one or more data segments of a data service currently used in the transport, wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport".
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. The cited reference Piemonte et al. clearly teach the limitation of claim 1 i.e. responsive to invoking the off-network transport mode, recording one or more data segments of a data service currently used in the transport (see paragraph [0048] that wherein the networking subsystem 106 of system detecting when a change occurs in a status of an associated network connection and sending an event notification or signal to one or more of the other subsystems to indicate the change, for example, when a network connection  gets terminated, or lost, networking subsystem 106 signaling one or more of the other subsystems accordingly, is mentioned and see para [0052] wherein upon receiving the signal indicating the status change  (which includes off-network transport mode) of the network connection, one or more of the subsystems performing the one or more actions, i.e. performing the actions which involve recording information about a past, current, or predicted future state of system 100, is mentioned).
Maeckel et al. clearly teach in para [0035] that a mobile device 200 can estimate a time when the strength of the wireless signal will fail to satisfy the threshold signal strength for maintaining a connection and if a failure is imminent, (e.g., when the estimated time falls below a threshold value), mobile device 200 can determine/estimate that data states (which also include size of one or more data segments) are to be saved, and proceed to collect and save/record the states. Further, Maeckel et al. teach a location-aware mobile device can estimate the time based on a current location of the mobile device, a known location of a wireless access point or cellular tower, and a speed of movement of the mobile device and the time when the strength of the wireless signal will fail to satisfy the threshold signal strength can be estimated based on an estimate of time the mobile device moves out of a communication range of the wireless access point or cellular tower. Maeckel et al. also teach in para [0040] that the states of data 232a can include display settings of the data records or data fields (that clearly include size of one or more data segments) when a forced exit event or a loss of network connection event occurs. Thus, the above teaching of Maeckel et al. is clearly equivalent to, as per Broadest Reasonable Interpretation (BRI) of claim limitation, having “wherein a size of the one or more data segments are estimated and recorded based on an estimated down time of the data network connection and an estimated rate of speed of the transport” and thus Piemonte et al. and Maeckel et al. together teach the limitations of claim 1 i.e. "responsive to invoking the off-network transport mode, recording one or more data segments of a data service currently used in the transport, wherein a size of the one or more data segments are estimated and recorded based on  Piemonte et al., Maeckel et al. and Peterson all together teach all the limitations of independent claim 1 and similarly other independent claims 8 and 15 as already mentioned above under Claim Rejections.
9.	The rejection of all other dependent claims is already mentioned above under Claims Rejection. 
Conclusion
10.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	HU et al. (US Pub. No: 2016/0315832 A1) disclose communication system and method in which information sent to a gateway device is to be forwarded to a data server.
	Kumar et al. (US Pub. No: 2019/0039545 A1) disclose Event-based connected vehicle control and response systems.
	Holmes et al. (US Pub. No: 2013/0154800 A1) disclose methods for developing workflow processes associated with data-encoded tags.
	Ashour et al. (US Pub. No: 2013/0155107 A1) disclose methods and systems for providing an augmented reality experience in wireless communication system.
	AGGARWAL et al. (US Pub. No: 2018/0018470 A1) disclose an electronic device for managing functionality of applications in wireless communication system.
	Beaurepaire (US Pub. No: 2017/0103571 A1) discloses a vehicle state sensor data record mechanism associated with a current state of a vehicle in wireless communication system.
.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        08/05/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477